Citation Nr: 1743399	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from November 1970 to February 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Albuquerque, New Mexico, Regional Office (RO).

The issue of entitlement to a rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 15, 2016, the Veteran's service-connected PTSD did not prevent him from securing or following a substantially gainful occupation.

2.  For the period on and after December 15, 2016, the Veteran's service-connected PTSD prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to December 15, 2016, the criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).

2.  For the period prior on and after December 15, 2016, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2011 notice which informed him of the evidence generally needed to support his claim for TDIU; what actions he needed to undertake; and how VA would assist him in developing his claim. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

If service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of Compensation Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b). When the Director of Compensation Service denies an extraschedular TDIU, the Board conducts a de novo review of the evidence to determine whether an extraschedular TDIU is warranted. Wages v. McDonald, 27 Vet. App. 233 (2015).
A.  For the Period Prior to December 15, 2016

An August 2003 letter from the Veteran's VA treating psychiatrists states that he could not maintain gainful employment. In September 2004, a Social Security Administration (SSA) Administrative Law Judge determined that the Veteran had been disabled since June 2002 due to the combined effects of his severe chronic asthma, syncope, and PTSD. The Disability Determination and Transmittal stated that his asthma was the primary diagnosis leading to disability. A January 2005 letter from the Veteran's VA treating psychiatrists reiterates that he was unable to maintain employment and states that employment has "not been possible for you for quite some time." 

At a June 2012 VA PTSD examination, the examiner noted that the Veteran's PTSD symptoms were in the mild-to-moderate range. He reported a good relationship with his spouse and children; that he participated in hobbies, including attending car shows and doing model cars, planes, boats, and tanks; that he had many friends associated with his hobbies; and that he maintained contact with his siblings. He stated that he believed his greatest barrier to employment was his severe chronic asthma and high blood pressure. The examiner stated that the Veteran's PTSD symptoms "contribute minimal interference with his capacities for memory and concentration, social interaction, adaptability and stress tolerance as required by most employment settings." She reiterated that he reported his physical disorders were the greatest obstacle to his employability.

October 2011, February 2012, and March 2013 TDIU application forms submitted by the Veteran state that he last worked in September 2004 and has been unemployable since that time. An August 2016 TDIU application form submitted by the Veteran states that he last worked in April 2005 and has been unemployable since that time.

A preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD for the period prior to December 15, 2016. In September 2004, SSA determined that the Veteran was disabled due to the combined effects of his severe chronic asthma, syncope, and PTSD. The SSA did not determine that he was disabled solely due to his PTSD and his asthma was listed as the primary diagnosis affecting disability.

At his June 2012 VA examination, the Veteran reported that the greatest barrier to employability was his asthma and high blood pressure. He did not indicate at that time that he believed his PTSD prevented him from working. His sole service-connected disorder is PTSD and, therefore, determination of entitlement to a TDIU is based only on whether that disorder rendered him unemployable. The examiner also opined at that time that the Veteran's PTSD symptoms would have, at most, a minimal impact on his ability to work.

Lastly, the Veteran has reported that he worked for part of the period on appeal. He has stated that he discontinued working in either September 2004 or April 2005. During the time that he was working, he was not unemployable.

The Board has considered the August 2003 and January 2005 letters from the Veteran's VA treating psychiatrists indicating that his PTSD rendered him unemployable. The earliest date at which the Veteran stated that he was unable to work was in September 2004. Therefore, he was not unemployable when the August 2003 letter was written. Additionally, on his most recently-submitted TDIU application form, he indicated that he had maintained employment until April 2005. In that case, he would have been working when the January 2005 letter was written, as well. The Board finds, therefore, that the letters from the Veteran's VA treating psychiatrists were not based on a complete understanding of the facts surrounding the Veteran's employment history. The statement in the January 2005 letter that employment had not been possible for the Veteran "for quite some time" is inaccurate because, based on the Veteran's own report, he was either still working at that time or had only discontinued working three months earlier. Therefore, the assertions as to the Veteran's employability in the August 2003 and January 2005 letters are of low probative value.

Given that the Veteran was working for part of the period on appeal; that the primary diagnosis given by the SSA in determining that he was disabled was asthma, not PTSD; and that he asserted at his June 2012 VA examination that his asthma and high blood pressure were his greatest barriers to employability, the Board finds that a TDIU is not warranted for the period prior to December 15, 2016.

B.  For the Period On and After December 15, 2016

At a December 15, 2016, VA PTSD examination, the examiner indicated that the Veteran's PTSD symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning." His symptoms included irritability and angry outbursts, hypervigilance, difficulty concentrating, and difficulty sleeping. The examiner stated that the Veteran had a significant increase in feelings of anger and irritability over the prior few years, that he had poor control over his behavior when angry, and that he was easily irritated in minor situations. The examiner noted that the Veteran had gotten into a physical altercation with a car wash attendant six months prior to the VA examination. The examiner opined that the Veteran's PTSD symptoms "would contribute significantly to functional limitations in the workplace." 

Given the increase in severity of the Veteran's PTSD symptoms starting on December 15, 2016, the Board finds that he has been unable to secure or follow a substantially gainful occupation since that time. Therefore, a TDIU is warranted.


ORDER

A TDIU is denied for the period prior to December 15, 2016.

A TDIU is granted for the period on and after December 15, 2016.






REMAND

In April 2017, the Veteran submitted a notice of disagreement (NOD) with the denial of a rating in excess of 70 percent for PTSD since December 15, 2016. A statement of the case (SOC) addressing the Veteran's April 2017 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative which addresses the issue of a rating in excess of 70 percent for PTSD. The Veteran should be given the appropriate opportunity to respond to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


